Citation Nr: 1145651	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to February 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2011 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran is diagnosed with recurrent tinnitus that is etiologically related to his period of active service.


CONCLUSION OF LAW

Recurrent tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.
Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.

The Veteran asserts he is entitled to service connection for tinnitus as directly related to active service.  Specifically, the Veteran contends he was exposed to acoustic trauma while serving in a tank as it was firing.  He contends he has suffered from ringing in his ears since active service.  See, e.g., August 2011 Board hearing transcript.

A review of the Veteran's service treatment records does not reveal complaint or a diagnosis of tinnitus.  During the development of the Veteran's claim, he was provided a VA examination in February 2009, with an addendum opinion obtained in March 2009.  Following a review of the claims file, and physical examination and interview of the Veteran, the VA examiner opined that the Veteran's recurrent tinnitus is less likely as not related to his active service.  In this regard, the VA examiner noted the absence of any complaints of tinnitus in service.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) ("symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Veteran is competent to diagnose tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  He has also submitted supportive lay statements indicating he has complained of ringing in his ears since military service.  Absent contradictory evidence of record, the Board finds the Veteran's August 2011 testimony and supporting statements that he has suffered from tinnitus since active service credible.

As such, for the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for recurrent tinnitus is warranted.



ORDER

Service connection for recurrent tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


